Citation Nr: 0639231	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-05 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to a compensable rating for gastroesophageal 
reflux disease (GERD), with history of gastric ulcer.



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1982 to September 2002.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision of the Department of Veterans Affairs (VA), 
regional office (RO) in Waco, Texas.  

The Board notes that the appellant's substantive appeal was 
not timely received.  However, the RO sent him a supplemental 
statement of the case in February 2005 with a cover letter 
indicating he had 60 days from the date of that letter to 
perfect his appeal, and the veteran's Form 9 was received 17 
days later.  Given these circumstances and applicable 
precedent case law, the Board concludes that the failure to 
timely file a substantive appeal does not automatically 
foreclose an appeal, and that the Board indeed has 
jurisdiction to address these matters.  See Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993); Gonzales v. Principi, 16 
Vet. App. 556 (2003).   

The issue of entitlement to service connection for chronic 
fatigue syndrome is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


FINDING OF FACT

Throughout the appeal period the veteran's GERD has been 
manifested by subjective and occasional complaints of 
pyrosis, controlled by Prevacid, without evidence of two or 
more of the following symptoms of less severity (than 
persistently recurrent, productive of considerable impairment 
of health): epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain.



CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's GERD 
with history of gastric ulcer.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.31, 4.114, Diagnostic Code 
7399-7346 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A November 2002 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  While the letter did not explicitly 
advise the veteran to submit everything in his possession 
pertinent to his claim, it advised him of what evidence would 
be pertinent, and to submit such evidence, which would be 
equivalent.  The May 2003 rating decision and a July 2004 
statement of the case (SOC) provided the text of applicable 
regulations and explained what the evidence showed and why 
the claim was denied, and the SOC properly provided the legal 
criteria pertaining to the downstream issue of an increased 
initial rating.   The veteran has not been provided with 
notice regarding criteria for effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) 
however such notice would only be relevant if the benefit 
sought were being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond and 
to supplement the record after complete notice was given, and 
the claim was thereafter readjudicated.   See February 2005 
supplemental SOC (SSOC).  The veteran is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs).  The veteran was 
provided VA examinations in September 2004 (after he had 
failed to report for examinations scheduled in April 2003).  
He has not identified any additional evidence pertinent to 
this claim.  VA's assistance obligations are met.  

II.  Factual Background

The veteran's service medical records show that he had 
gastric ulcer diagnosed in January 1986.  He was treated 
during service with Tagamet, and in December 1992 his ulcer 
was noted to be in remission.  GERD was diagnosed in January 
2001.  In February 2001, he underwent sigmoidoscopy to 
evaluate rectal bleeding.  The service retirement examination 
in March 2002 noted that the veteran took Aciphex which 
relieved his GERD symptoms.  His weight during service 
increased from a low of 140 pounds (on his enlistment 
examination in April 1982) to a high of 168 pounds (in 
January 2002).  The retirement examination in March 2002 
noted his weight as 165 pounds.

On VA examination in September 2004, the veteran was noted to 
weigh 170 pounds, "the same one year ago which is the most 
he has ever weighed.  He has gained 5 or 10 pounds in the 
last two years."  The veteran reported flatulence, reflux 
pyrosis, and some throat irritation.  For gastrointestinal 
symptoms the veteran used Prevacid on an as-needed basis, but 
not every day; this was noted to be "very helpful."  He did 
not report dysphagia, vomiting, or significant 
gastrointestinal bleeding.  From time to time he noted some 
bleeding on toilet paper or in the bowl.  The impression was 
GERD with frequent pyrosis, improved with Prevacid; absence 
of any major complications, and history of a gastric ulcer.  
"This is a troublesome ongoing medical problem which is not 
disabling."  

In the May 2003 rating decision on appeal, the RO granted 
service connection for GERD, rated noncompensable from 
October 2002.  Service connection was also granted for 
gastric ulcer, with a noncompensable rating assigned from 
October 2002.  The February 2005 SSOC characterized the 
disability at issue as GERD with history of gastric ulcer.  

III.  Legal Criteria

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The rating 
assigned reflects, so far as possible, the extent to which 
the service-connected disability adversely affects ability to 
function under the ordinary conditions of daily life, and is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

At the time of an initial rating (with a grant of service 
connection), separate, or staged, ratings may be assigned for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

The RO granted service connection for GERD, rated non-
compensable rating under 38 C.F.R. § 4.114, Codes 7399-7346.  
See 38 C.F.R. § 4.20 (when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous); and 38 C.F.R. § 4.27 (unlisted 
disabilities requiring rating by analogy will be coded first 
by the numbers of the schedule identifying the most closely 
related body part or body system involved and "99").  The 
hyphenated code in this case reflects that there is no 
specific code for GERD, and that this digestive disorder is 
rated under Code 7346 for hiatal hernia.  Under 38 C.F.R. 
§ 4.114, GERD is rated under Code 7399-7346.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  See 
38 C.F.R. § 4.113.

A 30 percent rating is warranted for hiatal hernia manifested 
by persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  38 C.F.R. § 4.114, Code 7346.  A 10 percent rating 
is warranted with two or more of the symptoms for the 30 
percent evaluation, though of less severity.  Id.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a 0 
percent rating, a 0 percent rating will be assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31.

IV.  Analysis

The evidence shows the veteran regularly takes medication for 
symptoms of GERD, and this keeps the symptoms under control.  
On service retirement examination in March 2002 it was noted 
that he took Aciphex which relieved his GERD symptoms.  On VA 
examination in September 2004 it was noted that he used 
Prevacid as needed, and that this was very helpful.  The 
medical record does not demonstrate pain, vomiting, weight 
loss, dysphagia, regurgitation, or substernal or arm or 
shoulder pain.  The VA examiner noted the absence of any 
major complications, and stated that the veteran's condition 
[i.e., GERD] was "not disabling." 

The competent and objective (medical) evidence preponderates 
against a finding that the veteran's service-connected GERD 
warrants a compensable rating.  Two or more of the listed 
symptoms are not shown.  As the criteria for a 10 percent 
rating are not met, a noncompensable rating must be assigned.  
38 C.F.R. § 4.7.  Gastric ulcer is noted by history only, and 
indeed was noted to be in remission since 1992; thus, there 
is no basis for a current rating under criteria for rating 
ulcer disease.  

In view of the holding in Fenderson, supra, the Board has 
considered whether the veteran is entitled to a "staged" 
rating for any period of time for his service- connected 
GERD.  Based upon the record, we find that at no time since 
the veteran filed his original claim for service connection 
has the disability at issue been disabling to a compensable 
degree.  

The evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).  




ORDER

A compensable rating for GERD with history of gastric ulcer 
is denied.


REMAND

The veteran contends that he has chronic fatigue syndrome as 
a result of his service in the Persian Gulf during Operation 
Desert Storm.  The record shows he served in Southwest Asia 
from December 1990 to May 1991.  

A diagnosis of chronic fatigue syndrome for VA purposes 
requires: (1) the new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; (2) the exclusion, 
by history, physical examination, and laboratory tests, of 
all other clinical conditions that may produce similar 
symptoms; and (3) six or more of the following: (i) acute 
onset of the condition, (ii) low grade fever, (iii) non- 
exudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance. 38 C.F.R. § 4.88a.

Neither the rating decision, the SOC, nor the supplemental 
SOC provided the veteran with the text of § 4.88a.

The VA general medical examination in September 2004 included 
the impression of "chronic fatigue which is not disabling 
and currently involves some trouble with sleeping and 
headaches which are likely due to tension."  Given this 
finding, and noting the specific criteria required to support 
a finding of chronic fatigue syndrome for VA purposes, an 
examination by a specialist is indicated.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be provided with a 
SSOC on the issue of entitlement to 
service connection for chronic fatigue 
syndrome.  This should specifically 
include the full text of 38 C.F.R. 
§ 4.88a.

2.  After the SSOC has been provided to 
the veteran, the RO should make arrange 
him to be examined by an appropriate 
specialist to determine whether a 
diagnosis of chronic fatigue syndrome is 
appropriate.  The veteran's VA claims 
folder (including this REMAND) must be 
made available to and reviewed by the 
examiner.  The examiner must determine 
whether or not the veteran has chronic 
fatigue syndrome and, if so whether it is 
as likely as not related to the veteran's 
military service.  If the examining 
physician determines that diagnostic 
testing of the veteran is necessary, such 
should be scheduled.

The examiner should note that VA has 
specific requirements for a diagnosis of 
chronic fatigue syndrome, to specifically 
include: (1) new onset of debilitating 
fatigue severe enough to reduce daily 
activity to less than 50 percent of the 
usual level for at least six months; and 
(2) the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may produce 
other symptoms; and (3) six or more of the 
following: acute onset of the condition, 
low grade fever, nonexudative pharyngitis, 
palpable or tender cervical or axillary 
lymph nodes, generalized muscle aches or 
weakness, fatigue lasting 24 hours or 
longer after exercise.  See 38 C.F.R. § 
4.88a.

The examiner should explain the rationale 
for the opinion given.

3.  The RO should the readjudicate the 
claim of entitlement to service connection 
for chronic fatigue syndrome.  If it 
remains denied, the RO should issue an 
appropriate SSOC, and the veteran should 
have the opportunity to respond.  

The case should then be returned to the Board for further 
appellate review if otherwise in order.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


